DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,4-21 and 23-24 are pending.
Claims 2-3, 22 and 25-27 are cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21 of U.S. Patent No. 11196255. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar.


Instant applications 17/518816
USP 11196255
1. A power supply system for an offshore oil and gas platform, the power supply system comprising: a first power supply apparatus for providing power at a first energy level; an uninterruptible power supply arrangement configured to receive power from the first power supply apparatus, wherein the uninterruptible power supply is for powering at least one essential and/or safety critical component of the oil and gas platform; a second power supply apparatus for providing power at a second energy level to a main power distribution system of the offshore platform, wherein the second energy level is higher than the first energy level, wherein the second power supply apparatus comprises a power source and a high-power energy storage system capable of supplying power at the second energy level, and wherein the second power supply apparatus can receive energy from the first power supply apparatus and can store energy from the first power supply apparatus in the high-power energy storage system; and a control system for controlling the first and second power supply apparatuses, wherein the control system is arranged to perform a black start routine to provide full power to the offshore platform via the main power distribution system after a shutdown of the power source in the second power supply apparatus, the black start routine comprising: using the first power supply apparatus to initiate the uninterruptible power supply and thereby power up the at least one essential and/or safety critical component; and then using the high-power energy storage system to power up the power source.
1. A power supply system for an offshore oil and gas platform, the power supply system comprising: a first power supply apparatus for providing power at a first energy level; an uninterruptible power supply arrangement configured to receive power from the first power supply apparatus, wherein the uninterruptible power supply is for powering at least one essential and/or safety critical component of the oil and gas platform; a second power supply apparatus for providing power at a second energy level to a main power distribution system of the offshore platform, wherein the second energy level is higher than the first energy level, wherein the second power supply apparatus comprises a power source and a high-power energy storage system capable of supplying power at the second energy level, and wherein the second power supply apparatus can receive energy from the first power supply apparatus and can store energy from the first power supply apparatus in the high-power energy storage system; and a control system for controlling the first and second power supply apparatuses, wherein the control system is arranged to perform a black start routine to provide full power to the offshore platform via the main power distribution system after a shutdown of the power source in the second power supply apparatus, the black start routine comprising: using the first power supply apparatus to initiate the uninterruptible power supply and thereby power up the at least one essential and/or safety critical component; and then using the high-power energy storage system to power up the power source; wherein the second energy level is at least five times the first energy level.
21. A method for supplying power for an offshore oil and gas platform, wherein the platform has a power supply system including: a first power supply apparatus for providing power at a first energy level; an uninterruptible power supply arrangement configured to receive power from the first power supply apparatus, wherein the uninterruptible power supply is for powering at least one essential and/or safety critical component of the oil and gas platform; a second power supply apparatus for providing power at a second energy level to a main power distribution system of the offshore platform, wherein the second energy level is higher than the first energy level, wherein the second power supply apparatus comprises a power source and a high-power energy storage system capable of supplying power at the second energy level, and wherein the second power supply apparatus can receive energy from the first power supply apparatus and can store energy from the first power supply apparatus in the high-power energy storage system; and a control system for controlling the first and second power supply apparatuses; and wherein the method comprises: using a black start routine to provide full power to the offshore platform via the main power distribution system after a shutdown of the power source in the second power supply apparatus, the black start routine comprising: using the first power supply apparatus to initiate the uninterruptible power supply and thereby power up the at least one essential and/or safety critical component; and then using the high-power energy storage system to power up the power source.
21. A method for supplying power for an offshore oil and gas platform, wherein the platform has a power supply system including: a first power supply apparatus for providing power at a first energy level; an uninterruptible power supply arrangement configured to receive power from the first power supply apparatus, wherein the uninterruptible power supply is for powering at least one essential and/or safety critical component of the oil and gas platform; a second power supply apparatus for providing power at a second energy level to a main power distribution system of the offshore platform, wherein the second energy level is higher than the first energy level, wherein the second power supply apparatus comprises a power source and a high-power energy storage system capable of supplying power at the second energy level, and wherein the second power supply apparatus can receive energy from the first power supply apparatus and can store energy from the first power supply apparatus in the high-power energy storage system; and a control system for controlling the first and second power supply apparatuses; and wherein the method comprises: using a black start routine to provide full power to the offshore platform via the main power distribution system after a shutdown of the power source in the second power supply apparatus, the black start routine comprising: using the first power supply apparatus to initiate the uninterruptible power supply and thereby power up the at least one essential and/or safety critical component; and then using the high-power energy storage system to power up the power source; wherein the first energy level is in the range 50-100 kWh whereas the second energy level is in the range 500-1000 kWh.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119